          Case 2:19-cv-05776-DWL Document 18 Filed 10/05/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Alpheus Elite Hamilton,                        NO. CV-19-05776-PHX-DWL
10                  Petitioner,
                                                   JUDGMENT IN A CIVIL CASE
11   v.
12   David Shinn, et al.,
13                  Respondents.
14
15            Decision by Court. This action came for consideration before the Court. The

16   issues have been considered and a decision has been rendered.
17            IT IS ORDERED AND ADJUDGED adopting the Report and Recommendation

18   of the Magistrate Judge as the order of this Court. Petitioner’s Petition for Writ of

19   Habeas Corpus pursuant to 28 U. S. C. § 2254 is denied and this action is hereby

20   dismissed with prejudice.
21                                            Debra D. Lucas
                                              District Court Executive/Clerk of Court
22
23   October 5, 2020
                                              s/ E. Aragon
24                                       By   Deputy Clerk
25
26
27
28
